UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     LARRY L. PRICE,                                 DOCKET NUMBER
                    Appellant,                       CH-4324-12-0740-I-1

                  v.

     DEPARTMENT OF HOUSING AND                       DATE: August 13, 2014
       URBAN DEVELOPMENT,
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Larry L. Price, Belleville, Illinois, pro se.

           Katherine A. Varney, Kristy McTighe, and Yuliya Levitan, Kansas City,
             Kansas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his requests for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA) and the Uniformed Services Employment and

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     Reemployment Rights Act of 1994 (codified at 38 U.S.C. §§ 4301-4333)
     (USERRA). Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.       See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2        The administrative judge found that the appellant established jurisdiction
     over his VEOA claim concerning his nonselection for the General Engineer
     position. 2 Initial Appeal File (IAF), Tab 42, ID at 2. The administrative judge
     also found that the appellant established jurisdiction over his USERRA claims
     that the agency discriminated against him on the basis of his military service
     when it declined to select him for the General Engineer position, which was
     advertised under dual authorities, and when it canceled its advertised vacancy for
     the Project Manager position without filling it, only to later fill the position via
     the “hardship transfer” of an existing employee. ID at 6.

     2
       The administrative judge found that the appellant failed to demonstrate that he
     exhausted his administrative remedies with the Department of Labor concerning his
     nonselection for the Program Analyst and Construction Analyst positions. Initial
     Decision (ID) at 2 n.1.
                                                                                      3

¶3        The administrative judge held a hearing and denied corrective action under
     both VEOA and USERRA. He found that the appellant did not establish that the
     agency violated his rights under VEOA when it did not select him for the General
     Engineer position. ID at 6. Specifically, the administrative judge found that the
     agency afforded the appellant a right to compete under merit promotion
     procedures and that the agency’s failure to issue a certificate under the delegated
     examining unit (DEU) procedures did not violate the appellant’s veterans’
     preference rights. ID at 3-5. Further, he found that the agency did not violate the
     appellant’s veterans’ preference rights when it determined that he did not meet
     the minimum educational requirements set by the Office of Personnel
     Management (OPM) for the General Engineer position.                ID at 5-6 n.5.
     Concerning the appellant’s USERRA claim, the administrative judge found that
     the appellant provided no evidence that his nonselections to the General Engineer
     and Project Manager positions were motivated by discrimination based on his
     military service. ID at 6-10.
¶4        The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed an opposition to the petition for review. PFR
     File, Tab 4.   For the following reasons, we affirm the administrative judge’s
     decision to deny corrective action.

                                           ANALYSIS
     The administrative judge correctly analyzed the appellant’s VEOA claim
     concerning the General Engineer position.
¶5         On review, the appellant challenges the administrative judge’s factual
     findings, legal conclusions, and discovery rulings regarding his VEOA claim.
     First, the appellant argues that the administrative judge did not adequately
     address his argument that the agency violated his veterans’ preference rights
     when it failed to issue a DEU certificate with his veterans’ preference points that
     would have placed him above the other candidates for the position. PFR File,
     Tab 1 at 1-2. He further argues that the agency improperly passed him over and
                                                                                           4

     that the agency improperly deemed him unqualified for the position because he
     lacked sufficient years of education.       Id. at 5-7.   Second, he makes several
     arguments regarding violations of rules and procedures in the adjudication of his
     appeal, including alleged errors in discovery rulings. Id. at 3-5. The appellant
     also argues that the selecting official “lied” about her justification for selecting
     an individual who, according to the appellant, was not qualified for the General
     Engineer position. Id. at 8-9. The appellant asserts that, contrary to the agency’s
     claim, the evidence reflects that a DEU certificate for the General Engineer
     position was prepared and issued with the appellant at the top of the certificate.
     Id. at 9.
¶6         As the administrative judge found, the appellant was given the opportunity
     to compete for the position under merit promotion procedures. 3            Under such
     procedures, the agency was not obligated to provide any other preference to the
     appellant other than an opportunity to compete. See Joseph v. Federal Trade
     Commission, 505 F.3d 1380, 1383-84 (Fed. Cir. 2007). Further, when an agency
     advertises a vacancy under both merit promotion and open competitive
     procedures, it does not violate veterans’ preference rights when it makes its
     selection exclusively under merit promotion procedures. Id. at 1384-85. Thus,
     regardless of any actions under the DEU procedures, 4 the agency did not violate
     the appellant’s veterans’ preference rights when it used the merit promotion
     procedures to fill the position.
¶7         Concerning the appellant’s argument that he was qualified for the position
     even though the agency determined that he did not meet the minimum education

     3
      The appellant does not dispute that he was given the opportunity to compete for the
     position under merit promotion procedures.
     4
       Although the appellant asserts that the agency did issue a certificate under the DEU
     procedures, PFR File, Tab 1 at 9, the record does not support his assertion. Regardless,
     whether the agency issued a certificate under the DEU procedures is irrelevant given
     that it made a selection through the merit promotion procedures and was not obligated
     to pursue the DEU process.
                                                                                         5

     requirements, the appellant relies upon 38 U.S.C. § 4214, which states, in part,
     that “(A) such an appointment may be made up to and including the level GS-11
     or its equivalent; (B) a veteran shall be eligible for such an appointment without
     regard to the number of years of education completed by such veteran.”
     38 U.S.C. § 4214(b)(1)(A)-(B) (emphasis added). It is undisputed, however, that
     the General Engineer position was a level GS-12/13. IAF, Tab 12, Subtabs 2j, 2k.
     Therefore, this provision does not apply to the General Engineer position.
     Further, the appellant provides no meaningful challenge to the administrative
     judge’s finding that the agency properly set the minimum education requirement
     for the position.    ID at 5 n.5.   An agency may impose a minimum education
     requirement when it “decides that the duties of a scientific, technical, or
     professional position cannot be performed by an individual who does not have a
     prescribed minimum education.” 5 U.S.C. § 3308; see Burroughs v. Department
     of the Army, 115 M.S.P.R. 656, ¶¶ 12-13, aff’d, 445 F. App’x 347 (Fed. Cir.
     2011).    Further, OPM has minimum education guidelines for the General
     Engineer position, which is in the 0800 series for professional engineering
     positions. 5 Id., ¶ 13.
¶8         The appellant also contends that the administrative judge erred in denying
     his witness request to elicit the testimony of the Deputy Assistant Secretary for
     Field Operations.         The Deputy Assistant Secretary provided a declaration
     concerning the vacancy announcement for the General Engineer position. IAF,
     Tab 37, Witnesses List at 2; PFR File, Tab 1 at 4. The declaration concerned the
     need for the General Engineer position to be filled by individuals with the
     requisite education and professional experience.      IAF, Tab 38, Exhibit (Ex.) 7
     at 21-22. We agree with the administrative judge’s finding that such testimony


     5
       See OPM’s General Schedule Qualification Standards, All Professional Engineering
     Positions, 0800, available at http://www.opm.gov/policy-data-oversight/classification-
     qualifications/general-schedule-qualification-standards/0800/all-professional-
     engineering-positions-0800/.
                                                                                              6

      was not relevant to the issues to be decided at the hearing.           As we discussed
      above, the agency’s minimum education requirement was proper because of the
      nature of the position.
¶9          Finally, the appellant argues that the selecting official for the General
      Engineer position lied in her deposition about who was most qualified.               The
      deposition transcript reflects that she testified that the appellant “probably” had
      more years of experience “doing cost estimates, reviewing specifications, drawing
      and bid documents” but that the selectee was more qualified for the position
      because he had an engineering degree. IAF, Tab 37, Subtab O at 60; PFR File,
      Tab 1 at 9. We have reviewed the portions of the deposition identified by the
      appellant and disagree with his characterization of the testimony as an admission
      that the selectee was not qualified. PFR File, Tab 1 at 9; IAF, Tab 37, Subtab R
      at 23-42. The selecting official also stated that the appellant was not qualified for
      the position because he lacked the combination of education and experience
      required for the General Engineer position.         IAF, Tab 37, Subtab R at 42-45.
      Further, the administrative judge found her hearing testimony consistent and
      credible, and we discern no reason to disturb such findings. ID at 4-6. We find,
      therefore, that the administrative judge appropriately weighed the record evidence
      to resolve the conflicting opinions regarding the appellant’s qualifications for the
      General Engineer position. 6 PFR File, Tab 1 at 8; ID at 8.
¶10         Thus, we affirm the administrative judge’s finding that the appellant did not
      establish a violation of his veterans’ preference rights.
      The administrative judge correctly analyzed the appellant’s USERRA claims.
¶11         Regarding the appellant’s USERRA claims, the appellant argues that the
      administrative judge improperly disallowed two of his proffered witnesses. PFR


      6
        The appellant has not demonstrated that the resume of an agency engineer, which he
      attaches to his petition for review, was unavailable to him before the close of the record
      below. PFR File, Tab 1 at 13, Ex. A; see Avansino v. U.S. Postal Service, 3 M.S.P.R.
      211, 214 (1980); see also PFR File, Tab 4 at 13.
                                                                                       7

File, Tab 1 at 4. One of the witnesses, however, was not listed on the appellant’s
list of witnesses attached to his prehearing submission; consequently, the
administrative judge made no ruling on this particular witness.           IAF, Tab 37,
Witnesses List. The administrative judge ruled that the other witness was not
relevant, and we agree. IAF, Tab 39 at 4. The appellant sought to question the
individual who was reassigned to the Project Manager position in order to
“determine all the particular[s] and time frames by which he was appointed to the
position.” IAF, Tab 37, Witnesses List at 2. The record shows that the selecting
official elected to not hire anyone from the certificates of eligibles issued for the
position because none of the applicants, including the appellant, had the
qualifications that they were seeking for the position.         The selecting official
specifically stated that the appellant did not have relevant experience in asset
management, which was highly preferred for the position.                  IAF, Tab 12,
Subtab 2b. Accordingly, the selecting official returned the certificates with “no
action taken.” About 6 months later, the selecting official agreed to accept a
noncompetitive lateral reassignment of an employee as a “hardship transfer.” 7 Id.
Although the employee also was not trained in asset management, the selecting
official accepted the reassignment based on his favorable educational background,
a PhD, and his good professional reputation within the agency. Id. The issue
presented here was whether the agency discriminated against the appellant based
on his military service when it declined to select him for the position.            The
appellant has not argued how the testimony of this employee, who was transferred
to the position more than 6 months after the appellant’s nonselection, would have

7
  A “hardship transfer” is a term of art referring to a noncompetitive reassignment of an
employee under 5 C.F.R. part 335 because of a serious medical condition that affects
the health and welfare of a family member of an employee. Hardship Reassignment
Policy and Procedures, HUD Handbook 650-1, July 2010. Under these procedures, the
agency may exercise its discretion to noncompetitively reassign an employee to a
vacant position as long as the employee meets the minimum qualifications of the
position, the position is of an equivalent or lower grade, and the position does not have
greater promotion potential than the employee’s current position. Id.
                                                                                       8

      been relevant to this appeal.       PFR File, Tab 1 at 4.        Furthermore, the
      administrative judge approved as a witness the selecting official, who also
      approved the reassignment. Therefore, the appellant had the opportunity to elicit
      testimony directly from her concerning the details of the hardship transfer,
      including whether it was motivated by discriminatory animus. IAF, Tab 39 at 4.
¶12         The record reflects that the appellant filed multiple motions to compel.
      IAF, Tabs 17, 23, 26, 29, 32, 35.     The administrative judge denied them for
      failure to involve discovery reasonably calculated to lead to admissible evidence.
      IAF, Tab 35 at 5. Although the appellant objects to the denial of his motions, he
      only specifically objects to the denial of his motion to compel documents relating
      to the hardship transfer to the Project Manager position. PFR File, Tab 1 at 4.
      The administrative judge found that the agency’s witness credibly testified about
      the circumstances surrounding the hardship transfer, including that she was
      compelled to honor the hardship transfer request from the employee despite the
      fact that he did not have the asset management experience that is preferred for the
      position.   ID at 9.   The appellant does not argue how any additional details
      surrounding the hardship transfer could have demonstrated that the agency’s
      failure to select him for the Project Manager position was motivated by
      discriminatory animus based on his military service or status. Thus, we find that
      the administrative judge did not abuse his discretion in denying the appellant’s
      motions to compel. See Lee v. Environmental Protection Agency, 115 M.S.P.R.
      533, ¶ 7 (2010).
¶13         Finally, the appellant argues that the administrative judge failed to make a
      finding to resolve the two conflicting declarations in the record concerning who
      actually reviewed the applications for the Project Manager position. PFR File,
      Tab 1 at 10-12; IAF, Tab 37, Subtab Y (declaration of selecting official).     We
      find, however, that the administrative judge carefully considered the testimony of
      the selecting official, in addition to her declaration, and found her a credible
                                                                                        9

      witness. ID at 8-10. Further, the selecting official’s declaration explained the
      discrepancy in the record. IAF, Tab 37, Subtab Y.
¶14        For the foregoing reasons, we affirm the administrative judge’s decision to
      deny corrective action under USERRA and VEOA.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the
      United States Court of Appeals for the Federal Circuit. You must submit your
      request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
      Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
      Dec. 27, 2012).    You may read this law as well as other sections of the
      United States Code, at our website, http://www.mspb.gov/appeals/uscode/htm.
      Additional information is available at the court's website, www.cafc.uscourts.gov.
      Of particular relevance is the court's "Guide for Pro Se Petitioners and
      Appellants," which is contained within the court's Rules of Practice, and Forms 5,
      6, and 11.
                                                                           10

      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.